The master’s report was read, whereupon ordered, that the masicEs report he confirmed, and that the executors pay the seventy pounds sterling, assessed (as (lower) with interest from the 23d November, 1783, in March next. That the defendants, Bernard Beckman asid Tho-ns ¡is Harvey pay one-third of the money assessed on the respective sinus due by then», with interest, and give- bend with security for the remainder, payable the first day of Jammy, 178(5, with interest: And that the executors do-gay all the costs at law and in equity.